Citation Nr: 0809026	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not serve in the Republic of Vietnam and 
is not presumed to have been exposed to herbicides, including 
Agent Orange, nor is there evidence that the veteran was 
actually exposed to herbicides, including Agent Orange while 
in service.  

3.  The veteran is not currently diagnosed as having 
pseudofolliculitis barbae.  


CONCLUSION OF LAW


Pseudofolliculitis barbae was not incurred in, aggravated by, 
or presumed to have been caused by active service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now typically required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
not provided.  As service connection is being denied, the 
Board finds that the veteran is not prejudiced by failure to 
receive notice of the downstream issues that are not reached 
by a denial of the underlying benefit.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2005 notice was given prior to the 
appealed AOJ decision, dated in May 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  The Board is not required to schedule the 
veteran for a VA examination pursuant to 38 C.F.R. 
§ 3.159(c)(4) as there is no competent lay or medical 
evidence of a current diagnosis of the claimed disability or 
recurrent symptoms related to the claimed disability.

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  In fact, the 
veteran submitted a statement in May 2005 indicating that he 
had no further evidence to submit in support of his claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran contends that he has pseudofolliculitis barbae 
due to in-service herbicide exposure.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  There must be competent 
evidence showing the following:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's DD Form 214 indicates that he had no foreign 
service.  In fact, the DD Form 214 noted that the veteran did 
not serve in either Indochina or Korea after August 5, 1964.  

The veteran's August 1973 enlistment examination did not note 
a preexisting skin condition, including pseudofolliculitis 
barbae.  The veteran's service medical records, however, 
reflected treatment for pseudofolliculitis barbae on three 
occasions.  

A May 1974 treatment record noted the veteran's complaints of 
an inflamed rash on his face.  The veteran advised that daily 
shaving caused the rash.  Mild eruptions were noted and the 
veteran was diagnosed as having mild pseudofolliculitis 
barbae.  

Again in August 1974, the veteran was treated for 
pseudofolliculitis barbae.  Noted was a history of a facial 
skin rash.  The veteran was referred to a dermatologist for 
treatment.  

A notation in a January 1975 treatment record reflected 
complaints of and treatment for pseudofolliculitis barbae.  
The veteran was advised to not shave for half a month.  

The veteran's February 1975 discharge medical examination 
made no reference to pseudofolliculitis barbae upon service 
separation.  

The veteran's post-service medical records are devoid of any 
reference to pseudofolliculitis barbae or symptoms associated 
with pseudofolliculitis barbae.  Treatment records dated in 
late 1995 and early 1996 reflect treatment and removal a 
sebaceous cyst on the veteran's left cheek.  No cause of the 
cyst was noted.  
An October 1998 VA treatment record listed the veteran's past 
medical history as including dermatitis, but no cause of the 
dermatitis was noted.  No records reflected a diagnosis of or 
treatment for pseudofolliculitis barbae.  

In the veteran's August 2005 notice of disagreement, he 
stated that his claimed condition was due to exposure to 
herbicides while serving in Vietnam.  He stated that when he 
shaves, his face breaks out in hives and bumps.  He contended 
that this condition was chloracne or was analogous to 
chloracne.  

In the veteran's February 2006 substantive appeal, he 
indicated that he has pseudofolliculitis barbae that was 
either caused or aggravated by service.  He noted that he is 
unable to shave due to this condition.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for 
pseudofolliculitis barbae either on a direct or presumptive 
basis.  There is no evidence of record to suggest that the 
veteran was exposed to herbicides, including Agent Orange, in 
service, nor is he presumed to have been exposed as the 
record reflects no service in the Republic of Vietnam.  
Further, there is no evidence of record linking the veteran's 
claimed disability to herbicide exposure and 
pseudofolliculitis barbae is not a disability for which the 
Secretary has indicated that presumptive service connection 
applies.  

Additionally, there is no current diagnosis of 
pseudofolliculitis barbae for which to grant service 
connection.  The Board appreciates the veteran's assertions 
that he currently has pseudofolliculitis barbae and/or 
chloracne.  The veteran is competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran was treated for pseudofolliculitis barbae in 
three instances while in service, but no residuals were noted 
upon service separation.  Since service, the veteran has not 
been diagnosed as having or treated for pseudofolliculitis 
barbae.  Absent a disease or injury incurred during service 
or as a consequence of a service-connected disability, the 
basic compensation statutes cannot be satisfied.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001).  Therefore, because there is no evidence of a 
current pseudofolliculitis barbae diagnosis related to the 
veteran's service, service connection must be denied.


ORDER

Service connection for pseudofolliculitis barbae is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


